DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s arguments, see page 6 3rd paragraph of Applicant’s Remarks filed 10/06/2021, with respect to the previously presented 35 USC 101 rejection of claim 10 and the currently presented amendments to claim 10 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasons that the subject matter of claim 10 has been amended to adjust the scope of the claim to statutory subject matter. Therefore, the previously presented 35 USC 101 rejection of claim 10 has been withdrawn. 
Applicant’s arguments, see page 6 4th and 5th paragraphs of Applicant’s Remarks filed 10/06/2021 filed, with respect to the previously presented 35 USC 112(f) sixth paragraph interpretation of the previously presented claims 1-8 and 11 have been fully considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that the currently amended claimset has removed the language previously interpreted under 35 USC 112(f) sixth paragraph. Therefore, the previously presented invocation of the 35 USC 112(f) sixth paragraph of claims 1-8 and 11 has been withdrawn. 

Applicant's arguments, see page 6 final paragraph through 8 of Applicant’s remarks filed 10/06/2021, with respect to the previously presented 35 USC 102(a)(1) rejection of claims 1-11 as being anticipated by Ramsing et al (US 2008/0247628) and the currently presented claim amendments have been fully considered but they are not persuasive.  See the immediately following discussion for detailed 
Applicant has argued on page 7
“The amended claims are patentably distinguished over Ramsing.
	Ramsing relates to a method and system for automated determination of a change in a cell population, such as an embryo (paragraph 007). Ramsing describes a method for determining a change in a cell population which includes comparing two images to obtain a difference image and a computing parameter from the difference image (paragraphs 0020-0024).
	In the rejection of claims 2 and 3, the Examiner cites paragraphs 0101 and 0103 of Ramsing. Ramsing in paragraphs 0101 describes a time series computed from difference images includes a temporal pattern of cellular rearrangement which may be interpreted to obtain the quality, status and state of the cell population. Ramsing in paragraph 0103 describes that analysis of non-regular images is possible and that weighting may be applied to compensate for differences in time intervals between frames.
	However, Ramsing does not describe a state variation of the cell population including the shapes of the cell and a variation of a movement amount inside the cells. Nor does Ramsing describe determining an active period and a rest period of the cells based on the state variation. As such, Ramsing fails to teach or suggest processing circuitry configured to calculate a time-series state variation of the fertilized egg, wherein said state variation includes a shape variation of the fertilized egg and a variation of a movement amount inside the fertilized egg;……as claimed”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Final paragraph of page 8 of Applicant's Remarks " However, Ramsing does not describe a state variation of the cell population including the shapes of the cell and a variation of a movement amount inside the cells. Nor does Ramsing describe determining an active period and a rest period of the cells based on the state variation. ") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular the arguments are drawn to the state variation of the cells and cell population, but the limitations of the currently presented independent claims 1 and 9-11 are drawn to “a shape variation of the fertilized egg and a variation of a movement amount inside the fertilized egg”. For at least this reason, Applicant’s arguments drawn to cell shape and variation are not convincing. Therefore, the corresponding rejection of the claimed limitation has been maintained in view of the teachings of Ramsing. Examiner suggests further claiming the measurement process or definitions pertaining to the shape or motion.
Applicant has further argued in the 2rd through final paragraphs that Ramsing relates to a change in cell over time and differencing of image data in determination of time series data.
Examiner agrees with Applicant that Ramsing has disclosed a time series analysis, wherein at least some of the analysis is performed based on differencing of image data. However, Applicant has not further argued or presented a discussion as to how Ramsing has or has not disclosed respective limitations of the claimed invention drawn to the time series of captured image data. Hence these corresponding arguments are non-persuasive.
Applicant’s arguments in the final paragraph of page 8 are non-persuasive for at least the reasoning that the state variation used to determine the rest and active periods of the cells, as presently claimed, has been shown to have been disclosed by the prior art of Ramsing. Hence, the corresponding arguments drawn to the non-teaching of corresponding claim limitations dependent on the state variation as presented by the Applicant are not persuasive. Therefore, the previously presented prior art rejection of the independent and corresponding dependent claims have been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsing et al (US 2008/0247628).

With respect to Claims 1 and 9-11: An information processing device, comprising: [Ramsing (para 0079-0080) has disclosed an imaging device (para 0079) and an image processing device having processor (para 0080, 0172-0173), memory (para 0080 and 0171-0173), and associated software (para 0171-0173) for performing the disclosed method.]
processing circuitry configured to: [Ramsing, para 0080 and 0172-0173: processor.]
acquire a time lapse image of a fertilized egg imaged on a time-series basis; [Ramsing (para 0014, Fig 2, para 0045 and 0086-0089) has disclosed the time lapse capture of a sequence of image data of an egg/embryo that has been fertilized.]
calculate a time-series state variation of the fertilized egg, [Ramsing (para 0014, 0017-0018, 0023, 0092-0093, 0101) has disclosed the determination of parameter/feature corresponding to “cellular rearrangement” or motion of cells in a sequence of time lapse image data.] wherein said state variation includes a shape variation of the fertilized egg [Ramsing (para 0103) has disclosed determining the rearrangement of cells caused by motion/movement including cellular division, wherein said division and resulting expansion is a change in shape of the egg/embryo and hence a state (para 0101) change is determined based on state variation as disclosed by the method of Ramsing.] and a variation of a movement amount inside the fertilized egg; and [Ramsing (para 0101 and 0103), wherein the movement pertains to the cells that are inside the egg/embryo.]
determine any one or both of an active period and a rest period of the fertilized egg on a basis of the state variation. [Ramsing (para 0023-0024) based on the calculated feature based on the parameter pertaining to the change in motion over time “cellular rearrangement”  a determination of a state of activity/change is determined (para 0101).]

With respect to Claim 4: The information processing device according to claim 1 wherein
the processing circuitry is configured to calculate a diameter variation of the fertilized egg as the shape variation. [Ramsing (para 0144 and 0170): Blastomere size, wherein size of a cell is tracked over time as per the above sequence of analyzed frames, hence the variation of size/diameter of a cell over time.]

With respect to Claim 5: The information processing device according to claim 1 wherein
the processing circuitry is configured to determine, as the rest period, a state of the fertilized egg in which the variation of the movement amount per unit time and the shape variation per unit time are in predetermined variation amount ranges. [Ramsing (para 0155) has disclosed the determination of a quiet period wherein movement and shape change (such cellular division and blastomere size para 0144, 0170, and 0023-0024) over the sequence of frames are relatively low.]

With respect to Claim 6: The information processing device according to claim 5, wherein
the processing circuitry is configured to determine, as the rest period, a state of the fertilized egg in which the shape variation per unit time is approximately zero and the variation of the movement amount per unit time is approximately zero. [Ramsing (para 0155) has disclosed the determination of a quiet period wherein movement and shape change (such cellular division and blastomere size para 0144, 0170, and 0023-0024) over the sequence of frames are relatively low.]

With respect to Claim 7: The information processing device according to claim 1, wherein the processing circuitry is further configured to calculate, on a basis of any one or both of the active period and the rest period, at least one of
a hatching rate, an implantation rate, a pregnancy rate, a conception rate, an abortion rate, a birth weight, a birth rate, or a breeding value related to the fertilized egg. [The analysis of quantitative patterns in the cell motion patterns is used to determine quality of the embryos (para 0166 of Ramsing), wherein the health/quality of the embryo is at least a breeding value as it pertains to the health of the fertilized egg.]

With respect to Claim 8: The information processing device according to claim 7, wherein
the processing circuitry is configured to calculate at least one of
the hatching rate, the implantation rate, the pregnancy rate, the conception rate, the abortion rate, the birth weight, the birth rate, or the breeding value by using a learned model obtained by causing a machine learning algorithm to learn learning data. [The analysis of quantitative patterns in the cell motion patterns using neural networks to determine quality of the embryos (para 0166 of Ramsing), wherein the health/quality of the embryo is at least a breeding value as it pertains to the health of the fertilized egg.]

Conclusion
Applicant's amendment necessitated the adjustments to the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666          
                                                                                                                                                                                              /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666